Name: Council Decision 2013/725/CFSP of 9Ã December 2013 amending and extending Decision 2012/173/CFSP on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa
 Type: Decision
 Subject Matter: criminal law;  Africa;  international security;  European construction;  international law
 Date Published: 2013-12-10

 10.12.2013 EN Official Journal of the European Union L 329/39 COUNCIL DECISION 2013/725/CFSP of 9 December 2013 amending and extending Decision 2012/173/CFSP on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012 the Council adopted Decision 2012/389/CFSP (1) establishing the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP Nestor). (2) On 8 October 2013 the Political and Security Committee (PSC) agreed that the mandate of the EU Operations Centre for the Common Security and Defence Policy (CSDP) missions and operation in the Horn of Africa should be extended for a period of 12 months. (3) Council Decision 2012/173/CFSP (2) should therefore be amended and extended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/173/CFSP is hereby amended as follows: (1) In Article 1, paragraph 1 is replaced by the following: 1. The EU Operations Centre shall be activated in support of the CSDP missions and operation in the Horn of Africa, namely Operation Atalanta, EUTM Somalia and EUCAP Nestor.. (2) Article 2 is amended as follows: (a) paragraph 2 (a) is replaced by the following: (a) to provide, using its military expertise and specialized planning expertise, direct support to the Civilian Operations Commander for the operational planning and conduct of EUCAP Nestor;; (b) paragraph 2 (f) is replaced by the following: (f) to facilitate coordination and improve synergies amongst Operation Atalanta, EUTM Somalia and EUCAP Nestor, in the context of the Horn of Africa Strategy and in liaison with the European Union Special Representative for the Horn of Africa.. (3) Article 3 is amended as follows: (a) paragraph 1 is replaced by the following: 1. Captain (Navy) Ad VAN DER LINDE is hereby appointed Head of the EU Operations Centre for a period of two years.; (b) the following paragraph is added: 1a. The Council hereby authorises the PSC, in accordance with Article 38 TEU, to take decisions on the appointment of the subsequent Heads of the EU Operations Centre.. (4) In Article 9, the second subparagraph is replaced by the following: It shall apply from 23 March 2012 until 22 March 2015.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 9 December 2013. For the Council The President A. PABEDINSKIENÃ  (1) Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (OJ L 187, 17.7.2012, p. 40). (2) Council Decision 2012/173/CFSP of 23 March 2012 on the activation of the EU Operations Centre for the Common Security and Defence Policy missions and operation in the Horn of Africa (OJ L 89, 27.3.2012, p. 66).